Exhibit 10.1

 

LOGO [g577212g0522011536401.jpg]

 

 

   

LOWE’S COMPANIES, INC.

1000 LOWE’S BLVD.

MOORESVILLE, NC 28117

May 20, 2018

Dear Marvin:

We are delighted to offer you the position of Chief Executive Officer and
President of Lowe’s Companies, Inc. (the “Company”) effective as of your
employment start date, which is currently contemplated to be July 2, 2018.
During your employment with the Company, the Company shall use its best efforts
to cause you to be elected as a member of the Company’s Board of Directors (the
“Board”). The Board will consider you for the position of Chairman of the Board
within the first three (3) years of your employment with the Company. Your
employment shall be located at the Company’s headquarters in Mooresville, North
Carolina, provided that you may be required to travel as necessary in order to
perform your duties and responsibilities hereunder. You shall report solely and
directly to the Board.

The Company agrees, in consideration for your services and your agreement to the
terms and conditions of this offer letter, to provide you the following
compensation and benefits during your employment with the Company:

Salary. Annual base salary rate of $1,450,000 which will be reviewed by the
Compensation Committee of the Board on an annual basis.

Annual Cash Incentive Award. Eligibility for an annual cash incentive payment
under the Lowe’s Companies, Inc. 2016 Annual Incentive Plan, as it may be
amended by the Board from time to time, or any replacement executive bonus
program as may be established and approved by the Board (the “Annual Incentive
Plan”) with a target award percentage of 200% of your annual base salary and a
maximum opportunity of 200% of target; provided that, in respect of the current
fiscal year, you will be eligible to receive a payment of no less than target
(pro-rated based on your start date) payable in March 2019, subject to the
development by you of certain strategic plans by November 9, 2018 that are
approved by the Board.

Annual Long Term Equity Incentive Award. Eligibility for an annual long term
equity incentive award under the Lowe’s Companies, Inc. 2016 Long Term Incentive
Plan, as it may be amended by the Board from time to time, or any replacement
executive equity plan as may be established and approved by the Board (the “LTI
Plan”) with a target award value of 565% of your annual base salary; provided
that, in respect of the current fiscal year, your target award value will be
565% of your annual base salary prorated based on your start date. The
Compensation Committee will determine the mix of equity award types to be



--------------------------------------------------------------------------------

granted each year under the LTI Plan (which shall be no less favorable than that
provided to other senior executives of the Company). For the current fiscal
year, your target award value will be granted as follows: 25% in nonqualified
stock options which will vest equally on the first three (3) anniversaries of
the grant date, 25% in time-based restricted shares which will vest in full on
the third anniversary of the grant date, and 50% in performance share units
(“PSUs”), which will vest based upon Company performance over a three (3)-year
period (commencing as of February 3, 2018), subject in each case to the terms
and conditions set forth in the LTI Plan and grant agreements which will be the
same as the equity awards granted to senior executives of the Company in April
of 2018. Your equity awards will be granted to you on your start date.

Sign On Awards.

Grants of (i) time-based restricted shares with an award value of $3,500,000
under the LTI Plan which will vest in full on the third anniversary of the grant
date, and (ii) nonqualified stock options with an award value of $2,500,000
under the LTI Plan which will vest equally on the first three (3) anniversaries
of the grant date, in each case subject to the terms and conditions set forth in
the LTI Plan and grant agreement which will be the same as the restricted share
awards and nonqualified stock option awards, respectively, granted to senior
executives of the Company in April of 2018. This award will be granted to you on
your start date.

Benefit Programs. Eligibility to participate in all savings and retirement,
welfare benefit and fringe benefit plans, practices, policies and programs
provided by the Company to other senior executives of the Company from time to
time in accordance with their terms, including without limitation:

 

  •   Annual physical examination.

 

  •   Reimbursement of up to $12,000 per year of fees and expenses incurred by
you for personal financial and tax advice and planning.

 

  •   Reimbursement of all reasonable business expenses.

 

  •   Four (4) weeks of paid time off.

Severance. In the event your employment with the Company is involuntarily
terminated other than for Cause, subject to your execution and non-revocation of
a valid general release and waiver of claims in a form no less favorable than
that typically used for other senior executives of the Company) in favor of the
Company, its affiliates and certain of their respective related parties in the
form provided to you and within the timeframe specified by the Company and your
compliance with your post-termination obligations under this letter, aggregate
severance payments in an amount equal to the product of (i) two (2) multiplied
by (ii) the sum of your annual base salary and your target annual bonus under
the Annual Incentive Plan, in each case as of the date of the termination (the
“Severance Payments”). The Severance Payments will be paid to you in equal
installments over the twenty-four (24) months immediately following the

 

2



--------------------------------------------------------------------------------

termination in accordance with the Company’s normal and customary payroll
practices. Except as provided in this paragraph and the Change-in-Control
Agreement (as defined below), and except for (i) any vested benefits under any
tax qualified pension plans of the Company, (ii) continuation of health
insurance benefits on the terms and to the extent required by Section 4980B of
the Internal Revenue Code of 1986, as amended (“Code”) and Section 601 of the
Employee Retirement Income Security Act of 1974, as amended (which provisions
are commonly known as “COBRA”), (iii) earned but unpaid base salary,
(iv) accrued but unused vacation and (v) your equity awards, the treatment of
which shall be governed by the LTI Plan and the grant agreements applicable to
such awards in the event your employment terminates, the Company shall have no
contractual obligations to you in connection with or following the termination
of your employment. For purposes of this letter, “Cause” shall mean: (i) your
failure to attempt in good faith to perform your duties (other than as a result
of physical or mental illness or injury), which failure is not corrected within
thirty (30) days following written notice to you from the Board; (ii) your
willful misconduct or gross negligence in connection with the performance of
your duties as an employee or as a member of the Board, which is or could
reasonably be expected to be injurious to the Company or any of its affiliates
(whether financially, reputationally or otherwise); (iii) a breach by you of
your fiduciary duty or duty of loyalty to the Company or any of its affiliates;
(iv) the willful performance by you of any act or acts of dishonesty in
connection with or relating to the Company’s or any of its affiliates’ business
or the willful misappropriation (or willful attempted misappropriation) of any
of the Company’s or any of its affiliates’ funds or property; (v) your
indictment or plea of guilty or nolo contendere to any felony or crime involving
moral turpitude; (vi) a material breach of any of your obligations under any
agreement entered into between you and the Company or any of its affiliates,
including this letter, which material breach is not corrected within thirty
(30) days following written notice to you from the Board; or (vii) your material
breach of the Company’s policies or procedures, which breach causes or could
reasonably be expected to cause material harm to the Company or its business
reputation or to be injurious to the Company or any of its affiliates (whether
financially, reputationally or otherwise), which material breach is not
corrected within thirty (30) days following written notice to you from the
Board.

Company Aircraft. Use of the Company’s aircraft for personal (including
immediate family members accompanying you) travel when practical in accordance
with the Board-approved Company aircraft policy as in effect from time to time.
The Company’s Compensation Committee will review utilization on an annual basis
and establish a reasonable cap on personal use. For the avoidance of doubt, the
Company will not reimburse you for any taxes incurred by you in connection with
your personal use of the Company’s aircraft.

Change-in-Control Agreement. A Change-in-Control Agreement (Tier 1) with
substantially similar terms as the form attached hereto as Exhibit A (the
“Change-in-Control Agreement”) to be executed by you and the Company on or
promptly following your start date.

Relocation. You will promptly relocate to the Charlotte, North Carolina area.
You shall be provided a relocation package in connection with your relocation to
the Charlotte, North Carolina area consistent with what is provided to other
senior executives of the Company.

 

3



--------------------------------------------------------------------------------

Indemnification. Indemnification protection to the fullest extent permitted by
law and provided by the Company’s by-laws and articles of incorporation and D&O
insurance to the same extent provided to senior executives and Board members.

Legal Fees. Reimbursement for your reasonable legal fees incurred in connection
with the negotiation of this offer letter on or promptly following your start
date, provided, however, that such reimbursement shall not exceed $25,000.

The Company may withhold from any amounts payable to you such federal, state,
local or foreign taxes as shall be required to be withheld pursuant to any
applicable law or regulation.

The intent of the parties is that payments and benefits under this letter comply
with Section 409A of the Code and the regulations and guidance promulgated
thereunder (except to the extent exempt as short-term deferrals or otherwise)
and, accordingly, to the maximum extent permitted, this letter shall be
interpreted to be in compliance therewith. In the event the parties reasonably
agree that any provision of this letter or any award agreement fail to comply
with Section 409A of the Code, the parties shall reasonably cooperate in good
faith to attempt to correct such failure while preserving the economic benefits
of this letter and/or the award. A termination of employment shall not be deemed
to have occurred for purposes of any provision of this letter providing for the
payment of any amounts or benefits subject to Section 409A of the Code upon or
following a termination of employment unless such termination is also a
“separation from service” within the meaning of Section 409A of the Code and,
for purposes of any such provision of this letter, references to a
“termination”, “termination of employment” or like terms shall mean “separation
from service.” The determination of whether and when a separation from service
has occurred shall be made in a manner consistent with, and based on the
presumptions set forth in, U.S. Treasury Regulation Section 1.409A-1(h) or any
successor provision thereto. It is intended that each installment, if any, of
the payments and benefits provided hereunder shall be treated as a separate
“payment” for purposes of Section 409A of the Code. Neither the Company nor you
shall have the right to accelerate or defer the delivery of any such payments or
benefits except to the extent specifically permitted or required by Section 409A
of the Code; and if, as of the date of the “separation from service,” you are a
“specified employee” (within the meaning of that term under
Section 409A(a)(2)(B) of the Code, or any successor provision thereto), then
with regard to any payment or the provision of any benefit that is subject to
this paragraph (whether under this letter, or pursuant to any other agreement
with or plan, program, payroll practice of the Company) and is due upon or as a
result of your separation from service, such payment or benefit shall not be
made or provided, to the extent making or providing such payment or benefit
would result in additional taxes or interest under Section 409A of the Code,
until the date which is the earlier of (i) the expiration of the six (6)-month
period measured from the date of such “separation from service,” and (ii) the
date of your death (the “Delay Period”) and each such agreement, plan, program,
or payroll practice shall hereby be deemed amended accordingly. Upon the
expiration of the Delay Period, all payments and benefits delayed pursuant to
this paragraph (whether they would have otherwise been payable in a single sum
or in installments in the absence of such delay) shall be paid or reimbursed to
you in a lump sum, and any remaining payments and benefits due under this letter
shall be paid or provided in accordance with the normal payment dates specified
for them herein.    All reimbursements provided under this letter or otherwise
to you shall be made or provided in accordance with the requirements of
Section 409A of the Code to the extent that such reimbursements are subject to
Section 409A of the Code. All expenses or other

 

4



--------------------------------------------------------------------------------

reimbursements paid pursuant herewith and therewith that are taxable income to
you shall in no event be paid later than the end of the calendar year next
following the calendar year in which you incur such expense or pay such a
related tax. With regard to any provision herein that provides for reimbursement
of costs and expenses, except as permitted by Section 409A of the Code, the
right to reimbursement shall not be subject to liquidation or exchange for
another benefit, the amount of expenses eligible for reimbursement, provided,
during any taxable year shall not affect the expenses eligible for reimbursement
in any other taxable year.

You agree, in return for the Company’s offer of employment under the terms of
this offer letter, that:

Company Policies. During your employment with the Company, you will be subject
to, and will comply with, all of the Company’s policies and procedures
applicable to senior executive officers and directors of the Company, as in
effect from time to time, including without limitation (i) the Company’s Code of
Business Conduct and Ethics, (ii) stock ownership and retention guidelines for
senior executives (currently with a target ownership of 10.0x annual base salary
for your role) and any policy with respect to insider trading, anti-hedging and
clawback of compensation.

Confidential Information. During your employment with the Company and
thereafter, you will hold in a fiduciary capacity for the benefit of the Company
all trade secrets, confidential information, and knowledge or data relating to
the Company and its businesses, which are obtained by you during your employment
with the Company. You will not, without the prior written consent of the Company
or as may otherwise be required by law or legal process communicate or divulge
any such trade secrets, information, knowledge or data to anyone other than the
Company and those designated by the Company.

Non-Competition. You understand that the Company and its affiliated entities
comprise an international, omni-channel provider of goods and services for
building, expanding, enhancing, customizing, maintaining, innovating,
connecting, and outfitting its customers’ living spaces (“Home Environment
Business”) and that the Company’s Home Environment Business requires a complex
sourcing and supply network, multi-channel distribution and delivery systems,
innovative information technology resources, and a robust infrastructure support
organization. You recognize and acknowledge that the Company operates over 1,800
retail locations in all 50 states and the District of Columbia, and has
significant internet-based sales to customers spread across the United States.
Furthermore, you acknowledge that the Company has a legitimate and reasonable
business interest in maintaining its competitive position in a dynamic industry
and that restricting employees for a reasonable period from performing work for,
or providing services to an enterprise which engages in business activities
which are in competition with the Company and would likely cause damage to the
Company’s business would not unreasonably restrict employees from engaging in
work or business activities. You further acknowledge that, during your
employment in your position with the Company, you will be provided access to or
help develop business information proprietary to the Company and that you would
inevitably disclose or otherwise utilize such information if you were to work
for, or provide services to a Competing Enterprise during the Non-Competition
Period (each as defined below).

 

5



--------------------------------------------------------------------------------

During your employment with the Company and for the two (2) year period
thereafter (the “Non-Competition Period”), you will not directly or indirectly
provide or perform services for a Competing Enterprise, whether as an employee,
consultant, agent, contractor, officer, director or any other capacity. You
acknowledge that the Non-Competition Period is reasonable in duration under the
terms herein.

You acknowledge and agree for purposes of this offer letter that a “Competing
Enterprise” is defined as any business: (i) with total annual sales of at least
five hundred million dollars ($500 million USD) with retail locations or
distribution facilities in any US State or territory; and (ii) that provides
goods and/or services to customers in the United States, through retail or
electronic means (internet, mobile application, etc.), that are the same as,
substantially similar to, or otherwise in competition with the Company’s
products or services. The term “Competing Business” shall specifically include,
but not be limited to, the following entities: The Home Depot, Inc.; Sears
Holdings, Inc.; Costco Wholesale Corporation; Wal-Mart Stores, Inc.; Menard,
Inc.; Amazon.com, Inc.; Best Buy, Inc.; Ace Hardware Corp.; Tractor Supply Co.;
Lumber Liquidators Holdings, Inc.; Wayfair, LLC; Jet.com, Inc.; and True Value
Company.

You acknowledge that during your employment in your position with the Company,
you will be exposed to, and play a crucial role in, the development and
implementation of the Company’s strategic business operations, financial
performance, marketing strategy, and/or plans for existing and future products
and services, and that the Company’s business success and competitive position
in the industry are dependent on its exclusive possession of secret, proprietary
or confidential information, knowledge or data, and its relationships with
customers and suppliers. As such, you agree that the foregoing non-competition
restrictions are reasonable as to the time, territory, and line of business, and
are reasonably necessary to protect the Company’s legitimate business interests,
protect customer goodwill, and prevent severe and irreparable harm to the
Company.

Non-Interference. During your employment with the Company and for the two
(2) year period thereafter, you will not directly or indirectly (i) solicit or
induce any officer, director or vice president of the Company or any of its
affiliates to terminate his or her employment with the Company or any of its
affiliates or (ii) solicit, contact or attempt to influence any vendor or
supplier of the Company or any of its affiliates to limit, curtail, cancel or
terminate any business it transacts with the Company or any of its affiliates .

Enforcement. In the event of a breach or threatened breach of your obligations
under the foregoing confidential information, non-competition or
non-interference provisions of this offer letter, you consent and agree (i) that
the Company shall be entitled to immediately cease payment of any Severance
Payments as of the date of such breach or threatened breach, and following the
date of such breach or threatened breach, you shall have no further rights to
any Severance Payments, and (ii) that the Company shall be entitled to, in
addition to other available remedies, seek equitable relief (by injunction,
restraining order, or other similar remedy) against such breach or threatened
breach from a court of competent jurisdiction without the necessity of showing
actual damages and without the necessity of posting a bond or other security. In
the event a court of competent jurisdiction

 

6



--------------------------------------------------------------------------------

determines your obligations under the foregoing confidential information,
non-competition and non-interference provisions of this offer letter are more
restrictive than necessary to protect the Company’s legitimate business
interests, such court may reduce the scope of the restriction(s), or sever and
remove the unenforceable provision(s), to the extent necessary to make the
restriction(s) enforceable.

No Conflict. You have informed us that you have no non-compete, non-solicit,
confidentiality or other agreement that would restrict your employment with the
Company. You understand that this offer is contingent upon there being no
employment agreement, covenant not to compete or solicit, confidentiality
agreement or other arrangement that would prohibit or restrict the performance
of all of your duties for the Company. In the course of your work for the
Company, you will not use or disclose any confidential information of a third
party (including your current employer).

Notwithstanding anything in this offer letter or in any other agreement with or
policy (including without limitation any code of conduct or employee manual) of
the Company and its affiliates, nothing herein or therein is intended to or
shall: (i) prohibit you from making reports of possible violations of federal
law or regulation (even if you participated in such violations) to, and
cooperating with, any governmental agency or entity in accordance with the
provisions of and rules promulgated under Section 21F of the Securities Exchange
Act of 1934 or Section 806 of the Sarbanes-Oxley Act of 2002 or of any other
whistleblower protection provisions of state or federal law or regulation;
(ii) require notification to or prior approval by the Company or any of its
affiliates of any such reporting or cooperation; or (iii) result in a waiver or
other limitation of your rights and remedies as a whistleblower, including to a
monetary award. Notwithstanding the foregoing, you are not authorized (and the
above should not be read as permitting you) to disclose communications with
counsel that were made for the purpose of receiving legal advice or that contain
legal advice or that are protected by the attorney work product or similar
privilege. Furthermore, you will not be held criminally or civilly liable under
any federal or state trade secret law for the disclosure of a trade secret that
is made (1) in confidence to a federal, state or local government official,
either directly or indirectly, or to an attorney, in each case, solely for the
purpose of reporting or investigating a suspected violation of law or (2) in a
complaint or other document filed in a lawsuit or proceeding, if such filings
are made under seal.

It is our understanding that you currently serve as a member of the Board of
Directors of FedEx Corporation (“FedEx”). You may continue to serve on the FedEx
Board of Directors or, subject to the reasonable approval of the Board, on the
board of directors of another company in lieu of FedEx, as you and the Board may
deem appropriate in the future.

This offer letter is not, and should not be construed as, an agreement to employ
you for any specific duration. As is the case for all our employees, your
employment will be “at will” which means the Company is free to terminate the
employment relationship at any time, for any reason, with or without notice. The
Company requests that you provide no less than thirty (30) days’ written notice
to the Company in advance of any voluntary termination of your employment
initiated by you. In addition, the Company reserves the right to amend or
terminate its compensation plans or programs, and benefits and any of these
related changes that are applicable to the senior executive officer level will
also be applicable to you.

This letter shall be governed by and construed in accordance with the laws of
the State of North Carolina without reference to its principles of conflicts of
law.

 

7



--------------------------------------------------------------------------------

On behalf of Lowe’s Board of Directors and employees, we look forward to
welcoming you to the Company.

Sincerely,

 

/s/ Marshall O. Larsen

Marshall O. Larsen

Director

ACCEPTED and AGREED:

/s/ Marvin Ellison

Marvin Ellison DATE: May 21, 2018                                
                        

 

8



--------------------------------------------------------------------------------

EXHIBIT A

MANAGEMENT CONTINUITY AGREEMENT

THIS MANAGEMENT CONTINUITY AGREEMENT (this “Agreement”) is made and entered into
as of the          day of                  ,                 , by and between
LOWE’S COMPANIES, INC., a North Carolina corporation (the “Company”), and
                             (“Executive”).

WHEREAS, the Company desires to enter into this Agreement to (i) assure that the
Company will have the continued dedication of Executive, notwithstanding the
possibility, threat or occurrence of a Change in Control (as defined below) of
the Company, (ii) diminish the inevitable distraction of Executive by virtue of
the personal uncertainties and risks created by a pending or threatened Change
in Control, (iii) encourage Executive’s full attention and dedication to the
Company currently and in the event of any threatened or pending Change in
Control, and (iv) provide Executive with compensation and benefits arrangements
upon a Change in Control which ensure that the compensation and benefits
expectations of Executive will be satisfied and which are competitive with those
of other corporations,

NOW THEREFORE, in order to accomplish these objectives, the Company and
Executive agree as follows:

1.        Effective Date. The “Effective Date” shall mean the first date on
which a Change in Control (as defined in Section 2) occurs. Anything in this
Agreement to the contrary notwithstanding, if a Change in Control occurs and if
Executive’s employment with the Company is terminated prior to the date on which
the Change in Control occurs, and if it is reasonably demonstrated by Executive
that such termination of employment (i) was at the request of a third party who
has taken steps reasonably calculated to effect a Change in Control or
(ii) otherwise arose in connection with or anticipation of a Change in Control,
then for all purposes of this Agreement the “Effective Date” shall mean the date
immediately prior to the date of such termination of employment.

2.        Change in Control. For the purposes of this Agreement, a “Change in
Control” shall mean:

(a)        individuals who, at the Effective Date, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director after the Effective Date
and whose election or nomination for election was approved by a vote of at least
a majority of the Incumbent Directors then on the Board (either by a specific
vote or by approval of the proxy statement of the Company in which such person
is named as a nominee for director, without written objection to such
nomination) shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest (as described in Rule 14a-11
under the Exchange Act (“Election Contest”) or other actual or threatened
solicitation of proxies or consents by or on behalf of any “person” (as such
term is defined in Section 3(a)(9) of the Exchange Act and as used in
Section 13(d)(3) and 14(d)(2) of the Exchange Act) other than the Board (“Proxy
Contest”), including by reason of any agreement intended to avoid or settle any
Election Contest or Proxy Contest, shall be deemed an Incumbent Director;

(b)        any person becomes a “beneficial owner” (as defined in Rule 13d- 3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 25% or more of the combined voting power of the Company’s then
outstanding securities eligible to vote for the election of the Board (the
“Company Voting Securities”); provided, however, that the event described in
this subparagraph (b) shall not be deemed to be a Change in Control of the
Company by virtue of any of the following acquisitions: (i) an acquisition
directly by or from the Company or any affiliated companies; (ii) an acquisition
by any employee benefit plan (or related trust) sponsored or maintained by the
Company or any affiliated companies, (iii) an acquisition by an underwriter
temporarily holding securities pursuant to an offering of such securities, or
(iv) an acquisition pursuant to a Non-Qualifying Transaction (as defined in
subparagraph (c) below); or

(c)        the consummation of a reorganization, merger, consolidation,
statutory share exchange or similar form of corporate transaction involving the
Company that requires the approval of the Company’s shareholders, whether for
such transaction or the issuance of securities in the transaction (a
“Reorganization”), or the sale or other disposition of

 

1



--------------------------------------------------------------------------------

all or substantially all of the Company’s assets to an entity that is not an
affiliate of the Company (a “Sale”), unless immediately following such
Reorganization or Sale: (i) more than 60% of the total voting power of (A) the
corporation resulting from such Reorganization or the corporation which has
acquired all or substantially all of the assets of the Company (in either case,
the “Surviving Corporation”), or (B) if applicable, the ultimate parent
corporation that directly or indirectly has beneficial ownership of 100% of the
voting securities eligible to elect directors of the Surviving Corporation (the
“Parent Corporation”), is represented by the Company Voting Securities that were
outstanding immediately prior to such Reorganization or Sale (or, if applicable,
is represented by shares into which such Company Voting Securities were
converted pursuant to such Reorganization or Sale), and such voting power among
the holders thereof is in substantially the same proportion as the voting power
of such Company Voting Securities among the holders thereof immediately prior to
the Reorganization or Sale, (ii) no person (other than (A) the Company, (B) any
employee benefit plan (or related trust) sponsored or maintained by the
Surviving Corporation or the Parent Corporation, or (C) a person who immediately
prior to the Reorganization or Sale was the beneficial owner of 25% or more of
the outstanding Company Voting Securities) is the beneficial owner, directly or
indirectly, of 25% or more of the total voting power of the outstanding voting
securities eligible to elect directors of the Parent Corporation (or, if there
is no Parent Corporation, the Surviving Corporation), and (iii) at least a
majority of the members of the board of directors of the Parent Corporation (or,
if there is no Parent Corporation, the Surviving Corporation) following the
consummation of the Reorganization or Sale were Incumbent Directors at the time
of the Board’s approval of the execution of the initial agreement providing for
such Reorganization or Sale (any Reorganization or Sale which satisfies all of
the criteria specified in (i), (ii) and (iii) above shall be deemed to be a
“Non-Qualifying Transaction”).

3.        Employment Period. The Company hereby agrees to continue Executive in
its employ, and Executive hereby agrees to remain in the employ of the Company
subject to the terms and conditions of this Agreement, for the period commencing
on the Effective Date and ending on the second anniversary of such date (the
“Employment Period”).

4.        Terms of Employment.

(a)        Position and Duties.

(i)        During the Employment Period, (A) Executive’s position (including
status, offices, titles and reporting requirements), authority, duties and
responsibilities shall be at least commensurate in all material respects with
the most significant of those held, exercised and assigned at any time during
the 120-day period immediately preceding the Effective Date and (B) Executive’s
services shall be performed at the location where Executive was employed
immediately preceding the Effective Date or any office or location less than 35
miles from such location.

(ii)        During the Employment Period, and excluding any periods of vacation
and sick leave to which Executive is entitled, Executive agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to Executive hereunder, to use Executive’s reasonable
best efforts to perform faithfully and efficiently such responsibilities. During
the Employment Period it shall not be a violation of this Agreement for
Executive to (A) serve on corporate, civic or charitable boards or committees,
(B) deliver lectures, fulfill speaking engagements or teach at educational
institutions and (C) manage personal investments, so long as such activities do
not significantly interfere with the performance of Executive’s responsibilities
as an employee of the Company in accordance with this Agreement. It is expressly
understood and agreed that to the extent that any such activities have been
conducted by Executive prior to the Effective Date, the continued conduct of
such activities (or the conduct of activities similar in nature and scope
thereto) subsequent to the Effective Date shall not thereafter be deemed to
interfere with the performance of Executive’s responsibilities to the Company.

 

2



--------------------------------------------------------------------------------

(b)        Compensation.

(i)        Base Salary. During the Employment Period, Executive shall receive an
annual base salary (“Annual Base Salary”), which shall be paid at a monthly
rate, at least equal to 12 times the highest monthly base salary paid or
payable, including any base salary which has been earned but deferred, to
Executive by the Company and its affiliated companies in respect of the 12-month
period immediately preceding the month in which the Effective Date
occurs. During the Employment Period, the Annual Base Salary shall be reviewed
no more than 12 months after the last salary increase awarded to Executive prior
to the Effective Date and thereafter at least annually. Any increase in Annual
Base Salary shall not serve to limit or reduce any other obligation to Executive
under this Agreement. Annual Base Salary shall not be reduced after any such
increase and the term Annual Base Salary as utilized in this Agreement shall
refer to Annual Base Salary as so increased. As used in this Agreement, the term
“affiliated companies” shall include any company controlled by, controlling or
under common control with the Company.

(ii)        Annual Bonus. In addition to Annual Base Salary, Executive shall be
awarded, for each fiscal year ending during the Employment Period, an annual
bonus opportunity (the “Annual Bonus”) at least as favorable as that to which he
would have been entitled under the annual bonus plan of the Company in effect
for the last year prior to the Effective Date (annualized in the event that
Executive was not employed by the Company for the whole of such fiscal year)
(the “Recent Annual Bonus”). Each such Annual Bonus shall be paid in a single
lump sum in cash at a time determined by the Company but in no event later than
2- 1⁄2 months after the end of the fiscal year for which the Annual Bonus is
awarded, unless Executive shall elect to defer the receipt of such Annual Bonus.

(iii)        Incentive, Savings and Retirement Plans. During the Employment
Period, Executive shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies and programs applicable generally to other
peer executives of the Company and its affiliated companies (“Peer Executives”).

(iv)        Welfare Benefit Plans. During the Employment Period, Executive
and/or Executive’s family, as the case may be, shall be eligible for
participation in and shall receive all benefits under the welfare benefit plans,
practices, policies and programs provided by the Company and its affiliated
companies (including, without limitation, medical, prescription drug, dental,
disability, employee life, group life, accidental death and travel accident
insurance plans and programs) (“Welfare Plans”) to the extent applicable
generally to Peer Executives.

(v)        Expenses. During the Employment Period, Executive shall be entitled
to receive prompt reimbursement for all reasonable expenses incurred by
Executive in accordance with the policies, practices and procedures of the
Company and its affiliated companies to the extent applicable generally to Peer
Executives.

(vi)        Fringe Benefits. During the Employment Period, Executive shall be
entitled to fringe benefits in accordance with the plans, practices, programs
and policies of the Company and its affiliated companies with respect to Peer
Executives.

5.        Separation from Service.

(a)        Death, Retirement or Disability. Executive’s employment shall
terminate automatically upon Executive’s death or Retirement (pursuant to the
definition of Retirement set forth below) during the Employment Period. For
purposes of this Agreement, “Retirement” shall mean Executive’s voluntary
separation from service on or after the later of (i) 90 days after Executive has
provided written notice to the Company’s corporate secretary of his decision to
retire, or (ii) Executive’s attainment of age 60 (but shall not include
Executive’s voluntary termination after he has been given notice that he may be
terminated for Cause). If the Company determines in good faith that the
Disability of Executive has occurred during the Employment Period (pursuant to
the definition of Disability set forth below), it may give to Executive written
notice in accordance with Section 12(b) of this Agreement of its intention to
terminate Executive’s employment. In such event, Executive shall separate from
service with the Company effective on the 30th day after receipt of such notice
by Executive (the “Disability Effective Date”), provided that, within the 30
days after such receipt, Executive shall not have returned to full-time
performance of Executive’s duties. For purposes of this Agreement, “Disability”
shall mean mental or physical disability as determined by the Board in
accordance with standards and procedures similar to those under the Company’s
employee long-term disability plan, if any. At any time that the Company does
not maintain such a long-term disability plan, Disability shall mean any illness
or other physical or mental condition of Executive that renders Executive
incapable of

 

3



--------------------------------------------------------------------------------

performing his customary and usual duties for the Company, or any medically
determinable illness or other physical or mental condition resulting from a
bodily injury, disease or mental disorder which, in either case, has lasted or
can reasonably be expected to last for at least 180 days out of a period of 365
consecutive days. The Board may require such medical or other evidence as it
deems necessary to judge the nature and permanency of Executive’s condition.

(b)        Cause. The Company may terminate Executive’s employment during the
Employment Period for Cause. For purposes of this Agreement, “Cause” shall mean:

(i)        the willful and continued failure of Executive to perform
substantially Executive’s duties with the Company (other than any such failure
resulting from incapacity due to physical or mental illness and specifically
excluding any failure by Executive, after reasonable efforts, to meet
performance expectations), after a written demand for substantial performance is
delivered to Executive by the Board or the Chief Executive Officer of the
Company which specifically identifies the manner in which the Board or Chief
Executive Officer believes that Executive has not substantially performed
Executive’s duties, or

(ii)        the willful engaging by Executive in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company.

For purposes of the definition of Cause, no act or failure to act, on the part
of Executive, shall be considered “willful” unless it is done, or omitted to be
done, by Executive in bad faith or without reasonable belief that Executive’s
action or omission was in the best interests of the Company. Any act, or failure
to act, based upon authority given pursuant to a resolution duly adopted by the
Board or upon the instructions of the Chief Executive Officer or a senior
officer of the Company or based upon the advice of counsel for the Company shall
be conclusively presumed to be done, or omitted to be done, by Executive in good
faith and in the best interests of the Company. The cessation of employment of
Executive shall not be deemed to be for Cause unless and until there shall have
been delivered to Executive a copy of a resolution duly adopted by the
affirmative vote of not less than a majority of the entire membership of the
Board at a meeting of the Board called and held for such purpose (after
reasonable notice is provided to Executive and Executive is given an
opportunity, together with counsel, to be heard before the Board), finding that,
in the good faith opinion of the Board, Executive is guilty of the conduct
described in subparagraph (i) or (ii) above, and specifying the particulars
thereof in detail.

(c)        Good Reason. Executive’s employment may be terminated by Executive
for Good Reason. For purposes of this Agreement, “Good Reason” shall mean:

(i)        the assignment to Executive of any duties inconsistent in any
material respect with Executive’s position (including status, offices, titles
and reporting requirements), authority, duties or responsibilities as
contemplated by Section 4(a) of this Agreement, or any other action by the
Company which results in a material diminution in such position, authority,
duties or responsibilities, excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith and which is
remedied by the Company promptly after receipt of notice thereof given by
Executive;

(ii)        any failure by the Company to comply with any of the provisions of
Section 4(b) of this Agreement, other than an isolated, insubstantial and
inadvertent failure not occurring in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by Executive;

(iii)        the failure by the Company (A) to continue in effect any
compensation plan in which Executive participates as of the Effective Date that
is material to Executive’s total compensation, unless an equitable arrangement
(embodied in an ongoing substitute or alternative plan) has been made with
respect to such plan, or (B) to continue Executive’s participation therein (or
in such substitute or alternative plan) on a basis not materially less
favorable, both in terms of the amount of benefits provided and the level of
Executive’s participation relative to Peer Executives;

(iv)        the Company’s requiring Executive, without his consent, to be based
at any office or location more than 35 miles from the office or location at
which Executive was based on the date immediately prior to the Effective Date,
or to travel on Company business to a substantially greater extent than required
immediately prior to the Effective Date;

 

4



--------------------------------------------------------------------------------

(v)        any purported termination by the Company of Executive’s employment
otherwise than as expressly permitted by this Agreement; or

(vi)        any failure by the Company to comply with and satisfy Section 11(c)
of this Agreement.

(d)        Notice of Termination. Any termination by the Company for Cause, or
by Executive for Good Reason, shall be communicated by Notice of Termination to
the other party hereto given in accordance with Section 12(b) of this
Agreement. For purposes of this Agreement, a “Notice of Termination” means a
written notice which (i) indicates the specific termination provision in this
Agreement relied upon, (ii) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated, and (iii) if the Date
of Separation from Service (as defined below) is other than the date of receipt
of such notice, specifies the termination date (which date shall be not more
than 30 days after the giving of such notice). If a dispute exists concerning
the provisions of this Agreement that apply to Executive’s termination of
employment (other than a determination of “Cause” which shall be made as
provided in Section 5(b)), the parties shall pursue the resolution of such
dispute with reasonable diligence. Within 5 days of such a resolution, any party
owing any payments pursuant to the provisions of this Agreement shall make all
such payments together with interest accrued thereon at the rate provided in
Section 1274(b)(2)(B) of the Code. The failure by either party to set forth in
the Notice of Termination any fact or circumstance which contributes to a
showing of Good Reason or Cause shall not waive any right of such party
hereunder or preclude such party from asserting such fact or circumstance in
enforcing such party’s rights hereunder.

(e)        Date of Separation from Service. “Date of Separation from Service”
means (i) if Executive’s employment is terminated for any reason other than
death, Retirement or Disability, the date specified in the Notice of
Termination, and (ii) if Executive’s employment is terminated by reason of
death, Retirement or Disability, the Date of Separation from Service shall be
the date of death or Retirement of Executive or the Disability Effective Date,
as the case may be, provided in each such case, Executive’s termination of
employment also constitutes a separation from service under Section 409A of the
Code.

6.        Obligations of the Company upon Separation from Service.

(a)        Good Reason; Other Than for Cause, Death or Disability. If, during
the Employment Period, the Company shall terminate Executive’s employment other
than for Cause or Executive’s death or Disability or Executive shall separate
from service for Good Reason, then in consideration for services rendered by
Executive prior to the Date of Separation from Service:

(i)        the Company shall pay to Executive in a lump sum in cash within 30
days after the Date of Separation from Service the aggregate of the following
amounts:

(A)        the sum of (1) Executive’s Annual Base Salary through the Date of
Separation from Service to the extent not theretofore paid, and (2) any accrued
vacation pay to the extent not theretofore paid (the sum of the amounts
described in clauses (1) and (2) shall be hereinafter referred to as the
“Accrued Obligations”); and

(B)        the amount equal to the present value of the continuation of
Executive’s Base Salary for a period of 2.99 years after the Date of Separation
from Service; such present value to be determined by applying a discount rate
equal to 120 percent of the applicable federal rate provided in Section 1274(d)
of the Code, compounded semi-annually (the “Discount Rate”); and

(C)        the amount equal to the present value of 2.99 times the greater of
(1) Executive’s annual bonus for the year prior to the year in which the Change
in Control occurred (the “Prior Year”), or (2) Executive’s target annual bonus
for the year in which the Change in Control occurred (the “Current Year”); such
present value to be determined by applying the Discount Rate and assuming two
equal annual payments on each of the first and second anniversaries of the Date
of Separation from Service; and

 

5



--------------------------------------------------------------------------------

(D)        the amount equal to the present value of 2.99 times the annual cost
to the Company and Executive of participation in the Welfare Plans described in
Section 4(b)(iv) of this Agreement with respect to either the Prior Year or the
Current Year, whichever year in which such annual cost was higher; such present
value to be determined by applying the Discount Rate and assuming 36 monthly
payments beginning on the Date of Separation from Service; and

(ii)        to the extent not theretofore paid or provided, the Company shall
timely pay or provide to Executive any other amounts or benefits required to be
paid or provided or which Executive is eligible to receive under any plan,
program, policy or practice or contract or agreement of the Company and its
affiliated companies (such other amounts and benefits shall be hereinafter
referred to as the “Other Benefits”) at the time and in the manner provided in
the documentation establishing or describing such Other Benefits.

(b)        Death, Retirement or Disability. If Executive’s employment is
terminated by reason of Executive’s death, Retirement or Disability during the
Employment Period, this Agreement shall terminate without further obligations to
Executive’s legal representatives under this Agreement, other than for payment
of Accrued Obligations and the timely payment or provision of Other
Benefits. Accrued Obligations shall be paid to Executive’s estate or
beneficiary, as applicable, in a lump sum in cash within 30 days of the Date of
Separation from Service. Other Benefits shall be paid at the time and in the
manner provided in the documentation establishing or describing such Other
Benefits. With respect to the provision of Other Benefits, the term Other
Benefits as utilized in this Section 6(b) shall include without limitation, and
Executive’s estate and/or beneficiaries shall be entitled to receive, death,
retirement or disability benefits then applicable to Executive.

(c)        Cause; Other than for Good Reason. If Executive’s employment shall be
terminated for Cause, or if Executive voluntarily separates from service during
the Employment Period, excluding a separation from service for Good Reason, this
Agreement shall terminate without further obligations to Executive, other than
for Accrued Obligations and the timely payment or provision of Other
Benefits. In such case, all Accrued Obligations shall be paid to Executive in a
lump sum in cash within 30 days of the Date of Separation from Service. Other
Benefits shall be paid at the time and in the manner provided in the
documentation establishing or describing such Other Benefits.

(d)        Special Rule for Specified Employees. Notwithstanding anything in
this Agreement to the contrary, if Executive is a specified employee as of the
Date of Separation from Service, then to the extent, and only to the extent,
necessary to comply with Code Section 409A: (i) if any payment or distribution
is payable hereunder in a lump sum, Executive’s right to receive payment or
distribution will be delayed until the earlier of Executive’s death or the 7th
month following the Date of Separation from Service, and (ii) if any payment,
distribution or benefit is payable or provided hereunder over time, the amount
of such payment, distribution or benefit that would otherwise be payable or
provided during the 6 month period immediately following the Date of Separation
from Service will be accumulated, and Executive’s right to receive such
accumulated payment, distribution or benefit will be delayed until the earlier
of Executive’s death or the seventh month following the Date of Separation from
Service and paid or provided on the earlier of such dates, without interest, and
the normal payment or distribution schedule for any remaining payments,
distributions or benefits will commence. For purposes of this Agreement,
Executive shall be a “specified executive” during the 12 month period beginning
April 1 each year if the Executive met the requirements of
Section 416(i)(1)(A)(i), (ii) or (iii) of the Code (applied in accordance with
the regulations thereunder and disregarding Section 416(i)(5) of the Code) at
any time during the 12 month period ending on the December 31 immediately
preceding the Date of Separation from Service.

7.        Non-exclusivity of Rights. Nothing in this Agreement shall prevent or
limit Executive’s continuing or future participation in any plan, program,
policy or practice provided by the Company or any of its affiliated companies
and for which Executive may qualify, nor, subject to Section 12(f), shall
anything herein limit or otherwise affect such rights as Executive may have
under any contract or agreement with the Company or any of its affiliated
companies. Amounts which are vested benefits or which Executive is otherwise
entitled to receive under any plan, policy, practice or program of or any
contract or agreement with the Company or any of its affiliated companies at or
subsequent to the Date of Separation from Service shall be payable in accordance
with such plan, policy, practice or program or contract or agreement except as
explicitly modified by this Agreement.

 

6



--------------------------------------------------------------------------------

8.        Full Settlement; Cost of Enforcement. The Company’s obligation to make
the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action which the Company may have
against Executive or others. In no event shall Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to Executive under any of the provisions of this Agreement and such
amounts shall not be reduced whether or not Executive obtains other
employment. The Company agrees to pay as incurred, to the full extent permitted
by law, all legal fees and expenses which Executive may reasonably incur as a
result of any contest (regardless of the outcome thereof) by the Company,
Executive or others of the validity or enforceability of, or liability under,
any provision of this Agreement or any guarantee of performance thereof
(including as a result of any contest by Executive about the amount of any
payment pursuant to this Agreement).

9.        Obligations of the Executive.

(a)        Non-Competition. For the one (1) year period beginning on the Date of
Separation from Service, the Executive shall not directly or indirectly engage
in Competition (as defined below) with the Company; provided, that it shall not
be a violation of this Section 9(a) for the Executive to become the registered
or beneficial owner of up to 5% of any class of the capital stock of a competing
corporation registered under the Securities Exchange Act of 1934, as amended,
provided that the Executive does not actively participate in the business of
such corporation until such time as this covenant expires. For purposes of this
Agreement, “Competition” by the Executive shall mean the Executive’s engaging
in, or otherwise directly or indirectly being employed by or acting as a
consultant or lender to, or being a director, officer, employee, principal,
agent, stockholder (other than as specifically provided for herein), member,
owner or partner of, or permitting his name to be used in connection with the
activities of any other business or organization that owns, operates, controls
or maintains retail or warehouse hardware or home improvement stores in the
United States, Puerto Rico, Canada or Mexico with total annual sales of at least
$500 million. Such businesses or organizations include, but are not limited to,
the following entities and each of their subsidiaries, affiliates, assigns, or
successors in interest, in whole or in part: The Home Depot, Inc., Sears
Holdings Corporation, Wal-Mart Stores, Inc. and Menard, Inc.

(b)        Non-Interference. For the one (1) year period beginning on the Date
of Separation from Service, the Executive shall not directly or indirectly
(i) solicit or induce any officer, director, regional vice president, district
manager, co-manager, store manager, regional human resource manager or regional
loss prevention manager of the Company to terminate his or her employment with
the Company or (ii) solicit, contact or attempt to influence any vendor or
supplier of the Company to limit, curtail, cancel or terminate any business it
transacts with the Company.

(c)        Confidential Information. The Executive shall hold in a fiduciary
capacity for the benefit of the Company all trade secrets, confidential
information, and knowledge or data relating to the Company and its businesses,
which were obtained by the Executive during the Executive’s employment by the
Company. The Executive shall not, without the prior written consent of the
Company or as may otherwise be required by law or legal process, communicate or
divulge any such trade secrets, information, knowledge or data to anyone other
than the Company and those designated by the Company.

10.        Enforcement. The Executive understands and agrees that any breach or
threatened breach by the Executive of any of the provisions of Section 9 shall
be considered a material breach of this Agreement, and in the event of such a
breach or threatened breach, the Company shall be entitled to pursue any and all
of its remedies under law or in equity arising out of such breach. The Executive
further agrees that in the event of his breach of any of the provisions of
Section 9, unless otherwise prohibited by law, (i) the Company shall be released
from any obligation to make any payments or further payments to the Executive
under Section 6 and no payments shall be due or payable to the Executive
thereunder, and (ii) the Executive shall remit to the Company, upon demand by
the Company, any payments previously paid by the Company to the Executive
pursuant to Section 6. The Executive further agrees that the remedies in the
immediately preceding sentence will not preclude injunctive relief, and if the
Company pursues either a temporary restraining order or temporary injunctive
relief, then the Executive waives any requirement that the Company post a bond.

 

7



--------------------------------------------------------------------------------

11.        Successors.

(a)        This Agreement is personal to Executive and without the prior written
consent of the Company shall not be assignable by Executive otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by Executive’s legal representatives.

(b)        This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.

(c)        The Company will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken
place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

12.        Miscellaneous.

(a)        This Agreement shall be governed by and construed in accordance with
the laws of the State of North Carolina, without reference to principles of
conflict of laws. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect. This Agreement may not be amended or
modified otherwise than by a written agreement executed by the parties hereto or
their respective successors and legal representatives.

(b)        All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

If to Executive:

At the Executive’s address of record on file with the Company

If to the Company:

Lowe’s Companies, Inc.

1000 Lowe’s Boulevard

Mooresville, North Carolina 28117

Attention: Chief Legal Officer

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(c)        The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.

(d)        The Company may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

(e)        Executive’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right
Executive or the Company may have hereunder, including, without limitation, the
right of Executive to terminate employment for Good Reason pursuant to
Section 5(c) of this Agreement, shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.

(f)        Executive and the Company acknowledge that, except as may otherwise
be provided under any other written agreement between Executive and the Company,
the employment of Executive by the Company is “at will” and prior to the
Effective Date, Executive’s employment and/or this Agreement may be terminated
by either

 

8



--------------------------------------------------------------------------------

Executive or the Company at any time prior to the Effective Date, in which case
Executive shall have no further rights under this Agreement. From and after the
Effective Date this Agreement shall supersede any other agreement between the
parties with respect to the subject matter hereof.

IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand and, pursuant to
the authorization from its Board of Directors, the Company has caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.

 

EXECUTIVE

 

 

LOWE’S COMPANIES, INC. By:   Name:   Title:  

         

 

9